          IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE COMPLAINT   )
AND PETITION OF DAVE VICKERS,    )
AS OWNER OF THE M/V WAKESETTER   )       Case No. CIV-17-302-KEW
FOR EXONERATION FROM OR          )
LIMITATION OF LIABILITY          )

                        OPINION AND ORDER


     This matter comes before the Court on Petitioner’s Motion to

Strike or Exclude Claimant’s Expert Witness and Expert Report for

Inadequate Disclosures Pursuant to Federal Rule of Civil Procedure

37 and Failure to Qualify Witness as an Expert Pursuant to Federal

Rules of Evidence 702 and 703 (Docket Entry #66).   At the Pretrial

Conference of this case, the parties were permitted to supplement

the briefing.    Petitioner seeks to preclude the testimony of

Claimant’s expert witness, Dr. Daniel Cochran, and have his expert

report stricken based upon alleged deficiencies in the description

of his testimony on the witness list filed of record and the expert

report.

     Claimant’s witness list filed October 10, 2018 (Docket Entry

#58) indicated Dr. Cochran would testify as follows:

     Will testify to the injuries suffered by Bryan Buchanan
     in the 7-23-16 boating incident, the severity of
     Claimant’s resulting disability, what future medical
     action should be taken, including the estimated cost
     thereof.   His detailed report will be offered as an
     exhibit (copy was furnished to Petitioner’s counsel on
     the day of the settlement conference).

     This identification of Dr. Cochran’s anticipated testimony was

sufficient to put Petitioner on notice of the general content of
the witnesses’ intended statements.

     Petitioner also challenges Dr. Cochran on several fronts under

Fed. R. Civ. P. 26(a) and the rubric for expert testimony admission

espoused in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

(1993).    The    primary    challenges         to    Dr.   Cochran’s    testimony

addressed by Petitioner’s motion are:

     <    An insufficient or incomplete curriculum vitae.

     <    Questions concerning Dr. Cochran’s qualifications

          to     testify    as    a    result   of    his   experience    and

          education reflected on the curriculum vitae.

     <    Opinions     as    to        causation     and    future   medical

          treatment and cost cannot be accepted since Dr.

          Cochran was a treating physician rather than a

          properly qualified expert witness.

     <    The basis for Dr. Cochran’s opinions are unclear or

          flawed.

     <    Any literature or documentation he relied upon for

          his opinions is not identified.

     <    His compensation was not revealed.

     <    Dr. Cochran’s report - even as modified - was

          insufficient to adequately disclose his opinions.

     <    His qualifications and his stated basis for his

          opinions     do        not     meet   the     requirements      for

          admissibility under Daubert.


                                          2
     The Court should acknowledge that Dr. Cochran provided an

updated curriculum vitae which included additional information on

his licensure and background.               While his report is somewhat sparse

as compared to experts that routinely testify in court, this Court

cannot conclude that it does not reveal his medical opinion to

Petitioner    such      that    his    deposition      could      not    be   taken     and

Petitioner’s counsel could not prepare for cross-examination at

trial.   As for Dr. Cochran’s qualifications and the basis for his

opinions, it is recognized that in non-jury trials, the trial judge

as the finder of fact will consider only relevant and admissible

testimony.         Irrelevant         and    inadmissible      testimony         will    be

identified and disregarded in the final decision.                             The normal

“gatekeeper function” identified in Daubert, “is not implicated.”

Johnson & Johnson Vision Care, Inc. v. CIBA Vision Corp., 616

F.Supp.2d 1250, 1256 (M.D. Fla. 2009); see also United States v.

Brown, 415 F.3d 1257, 1269 (11th Cir. 2005)(“There is less need for

the gatekeeper to keep the gate when the gatekeeper is keeping the

gate only for himself.”).                   Accordingly, Dr. Cochran will be

permitted to testify at trial on all issues for which he is

qualified    to    render      an   opinion      as   well   as   his     treatment      of

Claimant.         The   Court       will     later    determine         issues    of    the

admissibility and reliability of his testimony.

     IT IS THEREFORE ORDERED that Petitioner’s Motion to Strike or

Exclude Claimant’s Expert Witness and Expert Report for Inadequate


                                             3
Disclosures Pursuant to Federal Rule of Civil Procedure 37 and

Failure to Qualify Witness as an Expert Pursuant to Federal Rules

of Evidence 702 and 703 (Docket Entry #66) is hereby DENIED,

subject   to   the   later   consideration   of   the   admissibility   and

reliability of the testimony from Dr. Cochran in the Court’s final

assessment of the evidence.

     IT IS SO ORDERED this 27th day of February, 2019.




                                   ______________________________
                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE




                                     4
